PREWITT, Judge.
This is an appeal from a decree dissolving the parties’ marriage. Appellant contends that the trial court erred in distribution of the parties’ marital property; in the amount of child support he was ordered to pay; and in ordering him to pay $2,000 of respondent’s attorney fees.
“The trial court has discretion in the division of marital property ... This is particularly true where one party has engaged in misconduct.” In re Marriage of Pew, 780 S.W.2d 687 (Mo.App.1989). The trial court also has discretion in awarding and setting child support. In re Marriage of Runez, 666 S.W.2d 430, 434 (Mo.App.1983); In re Marriage of Cook, 636 S.W.2d 419, 421 (Mo.App.1982). Likewise, the trial court is granted broad discretion in awarding attorney’s fees. King v. King, 762 S.W.2d 544, 547 (Mo.App.1989).
No abuse of discretion is present here. An examination of the record convinces us that no error of law appears, that the judgment is supported by substantial evidence and it is not against the weight of the evidence. A further opinion would have no precedential value.
*240The judgment is affirmed in compliance with Rule 84.16(b).
CROW, P.J., and PARRISH, J., concur.